Citation Nr: 1712638	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-26 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD). 
				

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 






INTRODUCTION


The Veteran served on active military duty from January 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his substantive appeal, the Veteran requested a hearing.  The VA scheduled a videoconference hearing in March 2014 and notified the Veteran.  The Veteran did not appear at the scheduled hearing.  As the Veteran did not provide good cause for not appearing at the hearing and has not made any further requests to reschedule his hearing, the Board deems his hearing request to be withdrawn.    

The Board previously remanded this case in August 2014.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but further development is necessary to decide this claim.

The Veteran has diagnoses of depressive disorder not otherwise specified, anxiety disorder, and dysthymic disorder.  See September 2012 and May 2010 VA examinations and August 2011 VA mental health treatment record.  In addition, there is evidence in the record that the Veteran received mental health treatment during his military service. 

The Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed psychiatric disorder other than PTSD.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.   

Here, while the Veteran was given an examination for PTSD, he was never given an examination for other psychiatric disorders.  In light of his psychiatric disorder diagnoses and evidence of treatment in service for mental health, there are sufficient grounds for the VA to afford the Veteran a medical examination.  For this reason, a remand for an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA psychiatric examination.  The examiner should review the claims file in its entirety and provide an opinion answering the following questions:

Is the Veteran's unspecified depressive disorder at least as likely as not (50 percent or greater probability) related to his military service?  

Is the Veteran's anxiety disorder at least as likely as not (50 percent or greater probability) related to his military service?  

Is the Veteran's dysthymic disorder at least as likely as not (50 percent or greater probability) related to his military service?  

For any other acquired psychiatric disorders other than PTSD, is it at least as likely as not (50 percent or greater probability) that these disorders are related to his military service?  

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

2. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

